Case 1:19-cv-00139-TSK-JPM Document 16 Filed 08/27/20 Page 1 of 2 PageID #: 930



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 BEVERLY LOUGH,

             Plaintiff,

       v.                                   Civil Action No. 1:19-cv-139
                                                    (Judge Kleeh)

 ANDREW M SAUL, Commissioner
 of Social Security,

             Defendant.

     ORDER ADOPTING THE REPORT    AND RECOMMENDATION [DKT. NO. 15],
  GRANTING PLAINTIFF’S MOTION     FOR SUMMARY JUDGMENT [DKT. NO. 11],
   DENYING DEFENDANT’S MOTION     FOR SUMMARY JUDGMENT [DKT. NO. 13],
            AND REMANDING THIS    MATTER TO THE COMMISSIONER

       Pursuant to 28 U.S.C. §636(b)(1)(B), Rule 72(b), Federal

 Rules of Civil Procedure and Local Court Rule 4.01(d), on July 19,

 2019, this Court referred this case to United States Magistrate

 Judge James P. Mazzone with directions to submit proposed findings

 of fact and a recommendation for disposition.

       On April 27, 2020, Magistrate Judge Mazzone filed his Report

 and   Recommendation     (“R&R”),    and    directed   the    parties,    in

 accordance with 28 U.S.C. §636(b)(1) and Rule 6(e), Fed. R. Civ.

 P., to file any written objections with the Clerk of Court within

 fourteen (14) days after being served with a copy of the R&R [Dkt.

 No. 15 at 12].      He further directed the parties that failure to

 file objections would result in a waiver of the right to appeal

 from the judgment of this Court [Id.].          The parties did not file

 any objections.
Case 1:19-cv-00139-TSK-JPM Document 16 Filed 08/27/20 Page 2 of 2 PageID #: 931



       Upon    consideration       of       Magistrate   Judge     Mazzone's

 recommendation and having received no written objections, 1 the

 Court ADOPTS Magistrate Judge Mazzone’s R&R in whole and ORDERS

 that this civil action be disposed of in accordance with the

 recommendation of the Magistrate.          Accordingly, the Commissioner's

 Motion for Summary Judgment [Dkt. No. 13] is DENIED, and the

 Plaintiff's Motion for Summary Judgment [Dkt. No. 11] is GRANTED.

 The Court orders that this matter be REMANDED to the Commissioner

 for consideration pursuant to the recommendations contained in the

 Magistrate Judge's Report and Recommendation [Dkt. No. 15].            This

 civil action is DISMISSED WITH PREJUDICE and RETIRED from the

 docket of this Court.

       It is so ORDERED.

       Pursuant to Fed. R. Civ. P. 58, the Court DIRECTS the Clerk

 of Court to enter a separate judgment order and to transmit copies

 of this Order to counsel of record.

 DATED: August 27, 2020

                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE



 1 The failure of the parties to object to the Report and
 Recommendation not only waives their appellate rights in this
 matter, but also relieves the Court of any obligation to conduct
 a de novo review of the issues presented. See Wells v. Shriners
 Hospital, 109 F.3d 198, 199-200 (4th Cir. 1997); Thomas v. Arn,474
 U.S. 140,148-153 (1985).


                                        2
